Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
■ PER CURIAM:
Melvin Abdullah El-Amin appeals the district court’s order granting summary judgment to his union and related defendants in his civil action. We have reviewed the record and find no reversible error. Accordingly, we deny El-Amin’s motion for stay and supplemental motion for stay and affirm for the reasons stated by the district court. El-Amin v. Int’l Longshoremen’s Ass’n, Local # 333, No. 1l:13-cv-00820-CCB, 2013 WL 4541445 (D.Md. Aug. 26, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.